Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/23/2021 have been fully considered but they are not persuasive.
In regards to independent claims 1 and 14, Applicant argues that the cited references Mehr (US 20150127189) and Mudalige (US 20100256852), analyzed either individually or in combination, fail to teach or suggest the claimed method or system, for example, wherein the availability data of the at least one lead transportation vehicle comprise a current position, a planned route and/or a maximum number of permitted following transportation vehicles, wherein the request data of the following transportation vehicle comprise a current position and/or a planned route, and wherein the offer data comprises information about the lead transportation vehicle determined relevant to the following transportation vehicle on the basis of the availability data and the request data, as recited in the independent claims.
However, Mehr teaches lead message, which is availability data, contains route information, which is a planned route ([0054]) and follow message, which is request data, includes confirmation of following and information about vehicle position ([0055]). The driver of leading vehicle offers his vehicle to be autonomously tracked by other vehicles in environment and offer can include vehicle identification information ([0054]). The offer can be combined with fee ([0018]). Both the fee and the vehicle identification information are information about the lead transportation vehicle and are determined to be relevant to following vehicles which is therefore on the basis of availability and request data. As such, this is found unpersuasive. 
Further, Applicant argues Mehr merely describes generating an offer by a lead vehicle to autonomously track a follow vehicle. Applicant continues, therefore, Mehr merely teaches a lead vehicle sending a lead message including an offer and Mehr fails to teach or suggest that the offer data is based on any received data, let alone the claimed availability and request data of the following vehicle received as currently recited in the independent claims. 
However, the offer data is only generated when the lead vehicle is available ([0052]), as such the offer must be based, at least in part, upon availability data. The message is sent to nearby vehicles and combined with a fee ([0018]). Because the message is sent to nearby vehicles, it is also based upon availability data because the presence and observation of other vehicles around the own vehicle itself is a form of request data as the leading or own vehicle recognizes that nearby vehicles may be interested in following it. Further, one of ordinary skill would have understood that the offer itself would conventionally be tailored to the following vehicle by allowing the leading vehicle to generate an offer based upon time or distance a following vehicle requires when the route of a following vehicle is known and provided through a follow message ([0056]). One of ordinary skill would have also understood that when a following vehicle stops being tracked by, for example, assessing that a driver is unready to regain control ([0060]), the offer must no longer be transmitted as the following vehicle departs and declines the previous offer output, therefore the offer output generation is adjusted to no longer apply to the respective vehicle. The content of this paragraph does not represent a new ground of rejection and the previous ground of rejection has been maintained. 
Still further, after the sending of a following message, more information may be transferred from the leading vehicle to the following vehicle ([0055]). One of ordinary skill in the art would have understood that this second transmission could include the offer with the advantage that it may be more tailored to the corresponding vehicle.
As such, these arguments are found to be unpersuasive. 
Applicant still further argues that Mudalige was not cited for and fails to cure the above deficiencies of Mehr. As explained above, there are no challenged deficiencies of Mehr are required to be remedies by Mudalige and therefore this too is found to be unpersuasive. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 and 14-24 are rejected under 35 U.S.C. 102(a) as being anticipated by Mehr (US 20150127189).
In regards to claim 1, Mehr teaches a method for providing at least partially automatic guidance of a following transportation vehicle (Fig 2), the method comprising: 
acquiring availability data of at least one lead transportation vehicle; ([0061] in step 201, leading vehicle sends lead message to which following vehicle sends follow message. Lead message indicates availability of a lead transportation vehicle.)
acquiring request data of the following transportation vehicle; ([0061] in step 201, leading vehicle sends lead message to which following vehicle sends follow message. Follow message is request data of the following transportation vehicle.)
generating offer data about the lead transportation vehicle based on the availability data and the request date and transmitting the offer data about the lead transportation vehicle to the following 
generating and outputting an offer output based on the offer data; ([0018] offer can be combined with a fee, and given to another vehicle. This is an offer output generated based on the offer.)
acquiring a user input and generating acceptance data based on the user input; ([0055] driver may decide to have their vehicle autonomously tracked. This is a following vehicle accepting a lead vehicle and generating acceptance data based on a user input in the form of a driver decision.)
generating tracking and transmitting the tracking data to the following transportation vehicle; ([0054] lead message contains route information, [0061] lead message is sent to following vehicle in step 201.) and 
guiding the following transportation vehicle at least partially automatically behind the lead transportation vehicle based on the tracking data, ([0061] at step 208, if information matches from previous steps, following vehicle is tracked to lead vehicle, which is guiding the following vehicle at least partially automatically.)
wherein the availability data of the at least one lead transportation vehicle comprise a current position, a planned route and/or a maximum number of permitted following transportation vehicles, ([0054] lead message contains route information, which is a planned route.)
wherein the request data of the following transportation vehicle comprise a current position and/or a planned route, ([0055] follow message includes confirmation of following and information about vehicle position.) and 
wherein the offer data comprises information about the lead transportation vehicle determined relevant to the following transportation vehicle on the basis of the availability data and the request data. ([0054] driver of leading vehicle offers his vehicle to be autonomously tracked by other vehicles in 

In regards to claim 4, Mehr teaches the method of claim 1, wherein the request data are generated automatically during a route planning operation of a navigation system. ([0054] when driver decides to offer vehicle as leading vehicle, messages may be generated and communicated periodically at regular intervals. Includes vehicle information and route information. This is automatically generating messages along with navigation information.)

In regards to claim 5, Mehr teaches the method of claim 1, wherein the request data are generated based on a further user input. ([0054] lead message displayed on visual displays of potential following vehicles. [DOSS] accepting driver initiates sending of following message. This is generating request data based on further user input.)

In regards to claim 6, Mehr teaches the method of claim 1, wherein a graphic representation of a route with information about the at least one lead transportation vehicle is displayed when the offer output is output. ([0054] lead message is displayed on visual displays of other vehicles and includes route information.)

In regards to claim 7, Mehr teaches the method of claim 1, wherein a tracking confirmation of the lead transportation vehicle is acquired and transmitted to the following transportation vehicle. ([0055] after having received the follow message, which includes confirmation that the vehicle is 

In regards to claim 8, Mehr teaches the method of claim 1, wherein the tracking data comprise information for guiding the following transportation vehicle to a target position relative to the lead transportation vehicle. ([0054] lead message includes route information, which following vehicle is guided along. [0055] automatic tracking begins only when following vehicle is position behind lead vehicle. This is a relative position that is guided along a route. [0016] vehicles are kept at a safety distance from each other.)

In regards to claim 9, Mehr teaches the method of claim 1, wherein data on the surroundings are acquired by following transportation vehicle sensors during the automatic guidance of the following transportation vehicle and plausibility of the tracking data is checked based on the acquired data on the surroundings. ([0061] at step 203, coordinate information is sent from lead vehicle to following vehicle, at the same time at step 204, following vehicle begins to capture second coordinate information with ambient sensors, in step 205 third coordinate information is captured with cameras, and step 206 reads fourth coordinate information from memory. In step 207, the coordinate information is compared. If there is a match, tracking continues. This is a plausibility check based on data on the surroundings acquired by the following vehicle sensors.)

In regards to claim 10, Mehr teaches the method of claim 1, wherein a payment module determines a tracking price and an account which is assigned to the following transportation vehicle is debited as a function of the determined tracking price. ([0018] the offer from the lead vehicle may be 

In regards to claim 14, Mehr teaches a system for providing at least partially automatic guidance of a following transportation vehicle ([0054], [0055] leading vehicle can communicate guidance to following vehicles), the system comprising: 
an acquisition unit for acquiring availability data of at least one lead transportation vehicle and request data of the following transportation vehicle; ([0054] WLAN communications unit sends lead message from lead vehicle. [0055] follow vehicles may also send following message to lead vehicle using WLAN communications unit. WLAN communications unit serves as acquisition unit.)
an offer unit for generating offer data about the lead transportation vehicle based on the availability data and the request data and transmitting offer data about the lead transportation vehicle to the following transportation vehicle; ([0054] driver of leading vehicle offers his vehicle to be autonomously tracked by other vehicles in environment. [0018] offer can be combined with fee. One of ordinary skill would have understood this may be sent by an available lead vehicle to a requesting potential following vehicle and must be performed by some sort of offering unit.)
a computing unit for generating offer output based on the offer data; ([0018] offer can be combined with fee. [0054] WLAN communications unit sends lead message from lead vehicle. One of ordinary skill would have understood that in order for the information to be communicated, it must first be generated by some means, therefore there must be some sort of computing unit that computes an offer based at least in part on the driver input.)

an input unit for acquiring a user input, wherein acceptance data is generated based the user input; ([0054] [0055] drivers are capable of initiating the sending of messages either as a lead message follow message. As the drive is directly capable of doing this, there must be an input unit for acquiring user input, and this information can be in response to a lead or following message.)
a tracking unit for generating tracking data and transmitting tracking data to the following transportation vehicle; ([0054] lead message contains route information which is tracking data. WLAN communications unit sends lead message to following vehicle. The WLAN communications unit serves as part of a tracking unit and one of ordinary skill in the art would have understood that a guidance system must make up the generating portion.) and 
a control unit for guiding the following transportation vehicle at least partially automatically behind the lead transportation vehicle based on the tracking data, ([0059] when following vehicle is positioned behind leading vehicle, following vehicle transitions to automatic tracking control. One of ordinary skill would have recognized that there must be a control unit for guiding the following vehicle if the vehicle engages in automatic tracking.)
wherein the availability data of the at least one lead transportation vehicle comprise a current position, a planned route and/or a maximum number of permitted following transportation vehicles, ([0054] lead message contains route information, which is a planned route.)
wherein the request data of the following transportation vehicle comprise a current position and/or a planned route, ([0055] follow message includes confirmation of following and information about vehicle position.) and 


In regards to claim 15, Mehr teaches the system of claim 14, wherein a planned route of the following transportation vehicle is generated by a navigation system, and the request data is generated automatically based on the planned route. ([0054] lead message contains route information, which is a planned route determined by navigation system. [0055] follow message is generated after driver accepts lead vehicle, which may then be generated automatically.)

In regards to claim 18, Mehr teaches the system of claim 14, wherein the request data are generated automatically during a route planning operation of a navigation system. ([0054] when driver decides to offer vehicle as leading vehicle, messages may be generated and communicated periodically at regular intervals. Includes vehicle information and route information. This is automatically generating messages along with navigation information.)

In regards to claim 19, Mehr teaches the system of claim 14, wherein the request data are generated based on a further user input. ([0054] lead message displayed on visual displays of potential following vehicles. [DOSS] accepting driver initiates sending of following message. This is generating request data based on further user input.)

In regards to claim 20, Mehr teaches the system of claim 14, wherein a graphic representation of a route with information about the at least one lead transportation vehicle is displayed when the offer output is output. ([0054] lead message is displayed on visual displays of other vehicles and includes route information.)

In regards to claim 21, Mehr teaches the system of claim 14, wherein a tracking confirmation of the lead transportation vehicle is acquired and transmitted to the following transportation vehicle. ([0055] after having received the follow message, which includes confirmation that the vehicle is following, the leading vehicle begins to transmit pieces of coordinate information to the following vehicle. This is a tracking confirmation from the leading vehicle because it only happens after tracking is confirmed.)

In regards to claim 22, Mehr teaches the system of claim 14, wherein the tracking data comprise information for guiding the following transportation vehicle to a target position relative to the lead transportation vehicle. ([0054] lead message includes route information, which following vehicle is guided along. [0055] automatic tracking begins only when following vehicle is position behind lead vehicle. This is a relative position that is guided along a route. [0016] vehicles are kept at a safety distance from each other.)

In regards to claim 23, Mehr teaches the system of claim 14, wherein data on the surroundings are acquired by following transportation vehicle sensors during the automatic guidance of the following transportation vehicle and plausibility of the tracking data is checked based on the acquired data on the surroundings. ([0061] at step 203, coordinate information is sent from lead vehicle to following vehicle, 

In regards to claim 24, Mehr teaches the system of claim 14, wherein a payment module determines a tracking price and an account which is assigned to the following transportation vehicle is debited as a function of the determined tracking price. ([0018] the offer from the lead vehicle may be combined with a fee payed to the driver for leading the following vehicle. One of ordinary skill would have understood there must be some sort of module operating this, that allows the driver to set a fee, and that an acceptance of a following vehicle includes an automatic debiting.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-13 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Mehr in view of Mudalige (US 20100256852).
In regards to claim 11, Mehr teaches the method of claim 1,
Mehr does not teach: the availability data are acquired and stored by a switching device, and the offer data are generated by the switching device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the automatic tracking method of Mehr, by incorporating the teachings of Mudalige such that the method includes steps in which an infrastructure device, which may be a switching device, can generate offer information and receive availability information.
The motivation to do so is that, as acknowledged by Mudalige, the use of vehicle-to-vehicle and vehicle-to-infrastructure wireless communication allows for enhanced use of vehicles and allows social activities to be performed while in the vehicle, allowing improved platoon coordination ([0126]). One of ordinary skill in the art would have recognized this allows a more comfortable and convenient ride for any vehicle occupants.

In regards to claim 12, Mudalige teaches vehicle-to-infrastructure communication may allow an operator of a vehicle to search for a group of potentially unknown persons traveling along a similar route and suggest formation of a platoon ([0126]). One of ordinary skill in the art would have recognized 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the automatic tracking method of Mehr, as already modified by Mudalige, by further incorporating the teachings of Mudalige, such that the vehicles may coordinate a platoon through an infrastructure device by indicating availability and request data.
The motivation to do so is that, as acknowledged by Mudalige, the use of vehicle-to-vehicle and vehicle-to-infrastructure wireless communication allows for enhanced use of vehicles and allows social activities to be performed while in the vehicle, allowing improved platoon coordination ([0126]). One of ordinary skill in the art would have recognized this allows a more comfortable and convenient ride for any vehicle occupants.

In regards to claim 13, Mudalige teaches vehicle-to-infrastructure communication may allow an operator of a vehicle to search for a group of potentially unknown persons traveling along a similar route and suggest formation of a platoon ([0126]). One of ordinary skill would have recognized that if the vehicles are not close enough to each other, acceptance data must be transmitted to the infrastructure device otherwise the platooning would not be possible. In order for that to happen, the lead vehicle and following vehicle must be able to communicate, which has to happen through the infrastructure device.
It would have been obvious to one of ordinary skill before the effective filing date of the application to modify the automatic tracking method of Mehr, as already modified by Mudalige, by further incorporating the teachings of Mudalige, such that the vehicles can form a communications link through the infrastructure device and acceptance data may be transmitted through the infrastructure device.


In regards to claim 25, Mehr teaches the system of claim 14.
Mehr does not teach: the availability data are acquired and stored by a switching device, and the offer data are generated by the switching device.
However, Mudalige teaches a remote infrastructure device that platooning vehicles can communicate with that may process information ([0054]) including automatically paying fees through a vehicle-to-infrastructure exchange using an established credit account ([0123]). Mudalige also teaches a lead vehicle may be configured to advertise its willingness to become a leader vehicle ([0083]) and a following vehicle may be configured to advertise its willingness to become a following vehicle ([0084]).
The method could be used to coordinate the formation of a platoon with the infrastructure device ([00126]). One of ordinary skill would have understood that an offer may be generated by the infrastructure device while automatically paying fees through a vehicle-to-infrastructure exchange, the infrastructure device must receive the availability data to coordinate a platoon, and the infrastructure device may be a switching device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the automatic tracking system of Mehr, by incorporating the teachings of Mudalige such that the system includes an infrastructure device, which may be a switching device, that can generate offer information and receive availability information.


In regards to claim 26, Mudalige teaches vehicle-to-infrastructure communication may allow an operator of a vehicle to search for a group of potentially unknown persons traveling along a similar route and suggest formation of a platoon ([0126]). One of ordinary skill in the art would have recognized this is generating and transmitting request data in response to a potential lead vehicle indicating availability, which is registered for the infrastructure device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the automatic tracking system of Mehr, as already modified by Mudalige, by further incorporating the teachings of Mudalige, such that the vehicles may coordinate a platoon through an infrastructure device by indicating availability and request data.
The motivation to do so is that, as acknowledged by Mudalige, the use of vehicle-to-vehicle and vehicle-to-infrastructure wireless communication allows for enhanced use of vehicles and allows social activities to be performed while in the vehicle, allowing improved platoon coordination ([0126]). One of ordinary skill in the art would have recognized this allows a more comfortable and convenient ride for any vehicle occupants.

In regards to claim 27, Mudalige teaches vehicle-to-infrastructure communication may allow an operator of a vehicle to search for a group of potentially unknown persons traveling along a similar route and suggest formation of a platoon ([0126]). One of ordinary skill would have recognized that if 
It would have been obvious to one of ordinary skill before the effective filing date of the application to modify the automatic tracking system of Mehr, as already modified by Mudalige, by further incorporating the teachings of Mudalige, such that the vehicles can form a communications link through the infrastructure device and acceptance data may be transmitted through the infrastructure device.
The motivation to do so is that, as acknowledged by Mudalige, the use of vehicle-to-vehicle and vehicle-to-infrastructure wireless communication allows for enhanced use of vehicles and allows social activities to be performed while in the vehicle, allowing improved platoon coordination ([0126]). One of ordinary skill in the art would have recognized this allows a more comfortable and convenient ride for any vehicle occupants.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Smartt et al. (US 20180211546) teaches a vehicle platooning system and method that can send availability and request data and can interact with an infrastructure device.
Wu et al. (US 20180084511) teaches a platooning vehicles may coordinate with infrastructure devices.
Oshida et al.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661